 



EXHIBIT 10.8
WARRANT ASSUMPTION AGREEMENT
     THIS WARRANT ASSUMPTION AGREEMENT (the “Assumption Agreement”) dated as of
January 26, 2007, by and between HARRIS STRATEX NETWORKS, INC., a corporation
incorporated in the State of Delaware (“Newco”), and STRATEX NETWORKS, INC., a
corporation incorporated in the State of Delaware (“Stratex”), is made and
delivered pursuant to Section 6 of those certain Warrants to Purchase Common
Stock of Stratex (the “Warrants”) issued in connection with the Purchase
Agreement dated as of September 21, 2004 by and between Stratex and certain
Investors listed in Schedule I attached thereto. All capitalized terms used in
this Assumption Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Warrants.
     Pursuant to an Amended and Restated Formation, Contribution and Merger
Agreement, dated December 18, 2006, among Harris Corporation, Stratex, Newco and
Stratex Merger Corp., as amended by that certain letter agreement, dated
January 26, 2007 (the “Combination Agreement”), among the parties thereto,
Stratex will merge into a wholly-owned subsidiary of Newco (the “Merger”). In
the Merger, each outstanding share, par value $0.01 per share, of Stratex Common
Stock (the “Stratex Common Stock”) will be converted into one-fourth of a share,
par value $0.01 per share, of Class A Common Stock of Newco (the “Class A Common
Stock”). Under the terms of the Combination Agreement, Newco has agreed to enter
into this Assumption Agreement pursuant to which it will assume Stratex’s
obligations under the Warrants.
     Effective upon the effective time of the Merger,
     (i) Stratex shall be released from its obligations under the Warrants.
     (ii) Newco hereby assumes the obligations of Stratex under the Warrants and
agrees that it shall be the “Company” for all purposes of the Warrants. Without
limiting the foregoing, the undersigned hereby agrees to perform all of the
obligations of the Company under, and to be bound in all respects by the terms
of, the Warrants, to the same extent and with the same force and effect as if
the undersigned were an original signatory thereto. At the effective time of the
Merger, pursuant to the terms and subject to the conditions contained in the
Warrants, each Warrant shall automatically become exercisable for that number of
shares of Class A Common Stock equal to one-fourth of the number of shares of
Stratex Common Stock issuable upon exercise of such Warrant immediately prior to
the effective time of the Merger at an exercise price per share of Class A
Common Stock equal to four (4) times the exercise price of such Warrant per
share of Stratex Common Stock immediately prior to the effective time of the
Merger, or $11.80 per share of Class A Common Stock.
     Upon the execution and delivery of this Assumption Agreement by Stratex and
Newco, the terms of the Warrants shall be supplemented in accordance herewith,
and this Assumption Agreement shall form a part of the terms of the Warrants for
all purposes, and every Registered Holder of a Warrant heretofore countersigned
and delivered shall be bound hereby.
     Except as expressly amended and supplemented hereby, the terms of the
Warrants are in all respects ratified and confirmed and all terms, conditions
and provisions of the Warrants shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



     This Assumption Agreement is an agreement supplemental to and in
implementation of the terms of the Warrants, and the terms of the Warrants, and
this Assumption Agreement shall be read and construed together.
     Any notice or demand authorized or permitted by the terms of the Warrants
to be given or made by the Registered Holder of any Warrants to or on Newco
shall be sufficiently given or made when and if deposited in the mail, first
class or registered, postage prepaid, addressed (until another address is
provided to the Registered Holders in writing by Newco), as follows:
Harris Stratex Networks, Inc.
Research Triangle Park
637 Davis Drive
Morrisville, NC 27560
Attn: General Counsel
fax: (919) 767-3233
     All covenants and agreements in this Assumption Agreement by Newco shall
bind and incur to the benefit of its successors and assigns, whether so
expressed or not.
     This Assumption Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be governed by and
construed in accordance with the internal laws of said state. The parties hereto
irrevocably consent to the jurisdiction of the courts of the state of New York
and any federal court located in such state in connection with any action, suit
or proceeding arising out of or relating to this Assumption Agreement.
     Nothing in this Assumption Agreement shall be construed to give to any
person other than Newco, Stratex and the Registered Holders of the Warrants any
legal or equitable right, remedy or claim under this Assumption Agreement; but
this Assumption Agreement shall be for the sole and exclusive benefit of Newco,
Stratex and the Registered Holders of the Warrants.
     This Assumption Agreement may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Assumption
Agreement, as of the date first above written.

            HARRIS STRATEX NETWORKS, INC.
      By:   /s/ Guy M. Campbell         Name:   Guy M. Campbell        Title:  
Chief Executive Officer and President        STRATEX NETWORKS, INC.
      By:   /s/ Carl A. Thomsen         Name:   Carl A. Thomsen        Title:  
Senior Vice President and Chief Financial Officer     

 